            Case 3:19-cv-30159-KAR Document 4 Filed 12/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                 )
ELDORADO MASSINGUE,                              )
                                                 )
               Petitioner,                       )
                                                 )
               v.                                )
                                                           Case No. 19-30159-KAR
                                                 )
LORI STREETER, Superintendent, Franklin          )
County Jail & House of Correction,               )
                                                 )
               Respondent.                       )
                                                 )

     ORDER FOR SERVICE OF THE PETITION FOR A WRIT OF HABEAS CORPUS


ROBERTSON, U.S.M.J.

       Immigration detainee Eldorado Massingue, who is confined at the Franklin County Jail

and House of Correction, has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241

and paid the filing fee. He maintains that his continued confinement violates his right to due

process because he has never been provided a meaningful bond hearing before where the

government bore the burden of proving that he was a flight risk or a danger to society. Petitioner

names the United States Attorney General, Acting Secretary of Homeland Security, and

“Franklin County Sheriff’s Office Detention Facility” as respondents.

       Upon review of the Petition, the Court hereby orders that:

       1.      Lori Streeter, Superintendent of the Franklin County Jail and House of

Correction, shall be substituted as the sole respondent. See Rumsfeld v. Padilla, 542 U.S. 426,

439 (2004) (immediate custodian of petitioner is proper respondent in habeas action); Vasquez v.

Reno, 233 F.3d 688, 696 (1st Cir. 2000) (same, as applied to immigration detainee). The other

respondents shall be dismissed without prejudice.
             Case 3:19-cv-30159-KAR Document 4 Filed 12/09/19 Page 2 of 2



       2.       The Clerk of this Court shall serve a copy of the Petition upon Superintendent

Streeter and the United States Attorney for the District of Massachusetts.

       3.       Respondent shall, no later than Monday, December 30, 2019, show cause why the

Petition should not be granted.

       4.       Pursuant to the Standing Order of the United States Federal Court for the District

of Massachusetts on 2241 Petitions, to give the Court time to consider this matter, unless

otherwise ordered by the Court, Petitioner shall not be moved outside the District of

Massachusetts without providing the Court 48 hours’ advance notice of the move and the reason

therefor. Any such 48-hour notice period shall commence at the date and time such notice is

filed and expire 48 hours later, except “[i]f the period would end on a Saturday, Sunday, or legal

holiday, the period continues to run until the same time on the next day that is not a Saturday,

Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(2)(C).

        5.      The Clerk of this Court shall provide Petitioner, Respondent, and Respondent’s

counsel with the form for Consent/Refusal of Magistrate Judge Jurisdiction and the instructions

for that form. The parties shall indicate their consent or refusal to the final assignment of this

case to the magistrate judge by completing and separately filing the form entitled “Notice to

Parties in Pro Se Prisoner Litigation Cases.” The form must be filed in paper form and clearly

marked “DO NOT SCAN.” While consent to the final assignment of the case to the magistrate

judge is entirely voluntary, each party must submit the form indicating their consent or refusal to

consent within 30 days.

       SO ORDERED.

                                                              /s/ Katherine A. Robertson
                                                              KATHERINE A. ROBERTSON
                                                              United States Magistrate Judge
DATED: December 9, 2019

                                                  2
